Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lei Xu on 07/19/2022.
	Please amend the claims as follows:
1.	(Currently Amended) A method for replicating circular DNA in a cell-free system, comprising the following steps:
	(1)	forming a reaction mixture of circular DNA as a template with a reaction solution comprising:
	more than one enzyme from a first enzyme group that catalyzes replication of circular DNA, wherein the first enzyme group comprises an enzyme having DnaA activity, one or more types of nucleoid protein, an enzyme or enzyme group having DNA gyrase activity, single-strand binding protein (SSB), an enzyme having DnaB-type helicase activity, an enzyme having DNA helicase loader activity, an enzyme having DNA primase activity, an enzyme having DNA clamp activity, and an enzyme or enzyme group having DNA polymerase III* activity,
	more than one enzyme from a second enzyme group that catalyzes an Okazaki fragment maturation and synthesizes two sister circular DNAs constituting a catenane, wherein the second enzyme group comprises an enzyme having DNA polymerase I activity and an enzyme having DNA ligase activity, 
	one or more enzymes from a third enzyme group that catalyzes a separation of two sister circular DNAs, wherein the third enzyme group comprises an enzyme having topoisomerase IV activity and an enzyme having topoisomerase III activity; and
a buffer, ATP, GTP, CTP, UTP,  deoxyadenosine triphosphate (dATP), deoxyguanosine triphosphate (dGTP), deoxycytidine triphosphate (dCTP), and deoxythymidine triphosphate (dTTP), wherein the buffer is not water or a natural buffer; and
(2)	reacting the reaction mixture formed in step (1), wherein
	the circular DNA includes origin of chromosome (oriC) that can bind to an enzyme having DnaA activity, and further includes a pair of ter sequences that are each inserted outward with respect to oriC, and/or a nucleotide sequence recognized by a DNA multimer separation enzyme selected from a group consisting of Cre, XerCD, budding yeast (Saccharomyces verevisiae)-derived recombinant enzyme FLP, bacteriophage D6-derived recombinant enzyme DreO, Zygosacchromyces rouxii-derived recombinant enzyme R and a serine recombinant enzyme family consisting of Gin, γδ, Tn3, and Hin, wherein
	when the circular DNA has the ter sequences, the reaction solution in step (1) further comprises a protein having an activity of inhibiting replication by binding to the ter sequences selected from a Tus protein or an RTP protein, and when the circular DNA has the nucleotide sequence recognized by the DNA multimer separation enzyme, the reaction solution in step (1) further comprises the DNA multimer separation enzyme,
wherein each of the enzymes is a purified enzyme; and 
wherein the method does not require RNA-mediated transcription for initiation of replicating circular DNA.

Reasons for Allowance
Claims 1-3, 5-6, 17 and 21-22 are allowed because the prior art fails to teach or suggest an in vitro method of replicating circular DNA using the claimed reaction mixture wherein the method does not require RNA-mediated transcription for initiation of replicating circular DNA.  
In addition, as explained by Applicants in the AFCP 07/01/2022, “scientific publications Pullar et al. (1981) (pages 7371 and 7373, marked) and Schauzu et al. 1987 (page 2479, marked), which teach that initiation of DNA synthesis in vivo requires an RNA polymerase mediated transcription event (e.g., the second-to-last paragraph in the left column on page 7371 and the last paragraph in the right column on page 7373 of Fullar et al.; the second-to-last paragraph on page 2479 of Schauzu et al.), which is not required in the instant invention.”  Thus, the claims amount to significantly more than the natural process of replicating circular bacterial DNA (replisome) in the presence of a first enzyme group that catalyzes replication of circular DNA, a second enzyme group that catalyzes an Okazaki fragment maturation and synthesizes two sister circular DNAs constituting a catenane, and a third enzyme group that catalyzes a separation of two sister circular DNAs; and the circular DNA includes a replication origin sequence and a pair of ter sequences that are each inserted outward with respect to ori, or a nucleotide sequence recognized by a DNA multimer separation enzyme.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Withdrawal of Species Election/Rejoinder
In the Reply filed 12/03/2021, Applicants elected the species of DnaA plus SSB, DNA Pol I plus DNA ligase, Topo III and oriC with ter and tus (1, 3 and 17).  However, upon allowance, the species election is withdrawn, and claims 2 and 5-6 are rejoined.
In view of the withdrawal of the species election, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the species election is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971); see also MPEP § 804.01.

Conclusion
Claims 1-3, 5-6, 17 and 21-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/           Primary Examiner, Art Unit 1637